RX FUNDS TRUST (formerly the American Independence Funds Trust II) (THE “TRUST”) SUPPLEMENT DATED AUGUST 5, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 (as amended through August 3, 2015) RX MAR TACTICAL CONSERVATIVE FUND (formerly the American Independence MAR Tactical Conservative Fund) (TICKERS: Not Available) RX MAR TACTICAL AGGRESSIVE GROWTH FUND (formerly the American Independence MAR Tactical Aggressive Growth Fund (TICKERS: Not Available) (the “Funds”) This supplement to the Statement of Additional Information (“SAI”), dated March 1, 2015, as amended through August 3, 2015, updates certain information with respect to each of the Funds listed above. 1.
